department of the treasury internal_revenue_service washington d c date jun -9 contact person ‘ siz identification_number telephone number employer_identification_number o w w o u o legend y s w q o x dear we have considered a ruling_request regarding the federal_income_tax consequences of the joint_venture arrangement described below facts a hospital is a nonprafit organization that has been recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 it has been classified as a hospital described in sec_509 and sec_170 of the code hospital formed b company to serve as the general_partner in a limited_partnership company is wholly-owned by hospital company is formed as a limited_liability_company under the laws of state x hospital is the sole member of company company will not elect to be treated as a separate_entity from the hospital for federal_income_tax purposes but rather will be a disregarded_entity such that assets owned or transferred to company will be treated as assets owned or transferred to hospital for federal_income_tax purposes c the partnership was formed as a limited_partnership under the laws of state x the partners of the partnership currently consist of company and hospital company holds one general_partnership unit representing one percent of the partnership hospital holds one limited_partnership unit representing ninety-nine percent of the partnership the partnership intends to offer for sale limited_partnership units of the partnership to eligible physician investors and related physician groups the investors assuming the offering is fully subscribed company will continue to own one general_partnership unit hospital will own fifty-four limited_partnership units the investors will own forty limited_partnership units and d manager the company engaged by the partnership to manage the partnership's facility will own five limited_partnership units under the partnership_agreement partnership interests will be proportional to and equal in value to their respective contributions all financial arrangements will be negotiated on an arm’s-length basis and will be based on fair_market_value partnership contributions and allocations of income loss deduction and credits will be in proportion to the partners’ percentage interests there will be no special allocations of income or loss to any particular partner the partnership was formed to significantly expand the scope of available diagnostic imaging services in the local area by owning and operating a free-standing imaging center center the imaging services to be provided at the center will include mri x-ray ct ultrasound and mammography most of which are not currently available in or around the local area the partnership_agreement provides company as general_partner with the sole and exclusive right to manage and supervise the partnership's business and property under the partnership_agreement the general_partner company has all the rights and powers which may be necessary or helpful in carrying out the partnership's business without any management rights given to the other partners the board_of managers of company is composed of community leaders with experience in health care matters including officers and board members of hospital individuals elected by hospital these individuals are the partnership_agreement also provides that the partnership and its facilities will be operated and managed in a manner that furthers the charitable purposes of the hospital by promoting health for a broad cross-section of the community under the partnership_agreement this duty to operate and manage the partnership in a charitable manner overrides any duty that company as the general_partner may have to operate the partnership and the center for the financial benefit of the partners or anyone else the partnership_agreement states that the general_partner can only be removed by the limited partners holding more than eighty percent of the sharing ratios of all partners the partnership will engage manager an independent third party expertin managing imaging centers to manage the center pursuant to a management agreement the hospital contracted with an independent health care consultant to select a management company the consultant screened management companies interviewed of the companies and requested proposals from of the companies before selecting d the hospital does not have any other business relationship with manager nor does manager have any affiliation with any other potential investors manager will provide all services direction advice supervision and assistance necessary to make the center fully operational the management agreement provides that the manager will manage the facility in a manner that furthers the charitable purposes of the hospital by promoting health for a broad cross section of the community and that this duty to operate and manage the partnership in a charitable manner overrides any duty the manager may have to operate the center for the financial benefit of the partners or anyone else the management agreement will provide for an initial year term which with the consent of the partnership and of manager can be renewed for one additional 2-year term the management agreement may be terminated earlier than that for cause the management agreement will provide for a management fee based on a percentage of funds collected in payment of center services rendered to patients subject_to a ceiling_amount the partnership will also pay a an upfront organization fee of dollar_figure b a percent of total costs incurred in the construction and development fee of development of the center and c a purchasing service fee of of purchases made prior to the center being operational limited to medical equipment and medical instruments that are not purchased directly from a center in the process of being converted from one ownership structure organization to another the partnership_agreement prohibits the partnership from paying manager more than fair_market_value for services the management agreement will provide that all fees paid will be subject_to a ceiling_amount that will not exceed fair_market_value percent of the net cost the center will follow the charity care policy of the hospital which will be advertised to patients the center will not limit its charity care patients to only those of the hospital the approximate percentages of patients that will be served by the center are as follows medicare - pay - percent and third-party payor- -_ percent percent medicaid-- percent indigent- percent self- the staff of the center is expected to include technicians a small office staff an administrator who will supervise the day-to-day activities of the center and a medical director the center will receive its revenues from medicare medicaid commercial health_plans managed care organizations employers private insurance self-pay and other miscellaneous public or private payment programs the center’s radiologists will have a requirement to treat all members of the community including medicare medicaid and indigent patients physician privileges will not be dependent on owning a partnership_interest it is anticipated that there will be medical staff physician partners and approximately -non-partner physicians on the center's the center will occupy a building the building located on the campus of the hospital the building will be constructed and owned by the hospital hospital intends to provide -_ percent of the total anticipated costs of completing the building with the remainder of the costs being paid_by the partnership the partnership is expecting to obtain financing to complete the development of the facility the partnership will lease the building from the hospital the initial term of the years with a renewal option of one additional lease willbe be an additional renewal option for a renewal term the rental amount will be a fixed amount per square foot and will reflect years the rent will be adjusted fair_market_value for the leased space after the first annually in accordance with the applicable consumer_price_index the partnership will be responsible for all real_estate and sales_taxes insurance utilities and maintenance_expenses related to the lease of the center '-year term which may be exercised after any year term there will you request the following rulings that the proposed transactions described will not adversely affect the status of the hospital and the hospital will continue to qualify as an organization exempt from _ federal_income_tax under sec_501 of the code as an organization described in sec_501 that any income received from the distributive_share of the partnership's profits will not result in unrelated_business_taxable_income as defined in sec_512 of the code taxable to the hospital under sec_51 a that any rents received from the partnership will not result in unrelated_business_taxable_income as defined in sec_512 of the code taxable to the hospital under sec_511 applicable law sec_501 of the code describes as exempt from federal_income_tax as provided under sec_501 organizations organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as operated exclusively for exempt purposes onlly if it engages primarily in activities which accomplish such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of designated individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 4a scott and fratcher the law of trusts sec_368 sec_372 ed revrul_69_545 1969_2_cb_117 provides that a nonprofit corporation whose purpose and activity are providing hospital care is promoting health and therefore furthers charitable purposes as provided in sec_501 of the code if it meets the community benefit requirements number of factors indicating the operations of a hospital benefit the community rather than serving private interests the community benefit standard focuses ona revrul_98_15 1998_1_cb_718 compares two situations where an exempt hospital forms a joint_venture with a for-profit entity and then contributes its hospital and all of its other operating_assets to the joint_venture which then operates the hospital in situation the revenue_ruling concludes that the exempt_organization will continue to further charitable purposes when it participates in the joint_venture favorable factors include the commitment of the joint_venture to give charitable purposes priority over maximizing profits the community make-up and structure of the board the voting control held by the exempt organization's representatives on the board the specifically enumerated powers of the board and the reasonable terms and conditions of the management_contract in situation the revenue_ruling concludes that the organization fails the operational_test when it participates in the joint_venture because activities of the joint_venture will result in greater than incidental private benefit to the for-profit partner _ sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying on of the trade_or_business computed with the modifications described in subsection b sec_512 of the code provides that there shall be excluded from unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received under the lease unless the determination of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage of receipts or sales sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shail include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use its makes of the profits derived to the exercise or performance by such organization of its exempt purposes sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to the purposes for which exemption is granted the production or distribution of the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes analysis under the regulations an organization that is organized and operated exclusively for charitable purposes may qualify for exemption under sec_501 of the code the promotion of health has long been recognized as a charitable purpose whether a hospital or other health care organization promotes health in a charitable manner is determined under the community benefit standard of revrul_69_545 supra this standard focuses on a number of factors to determine whether the hospital benefits the community as a whole rather than private interests after the creation of the partnership and operation of the center the charitable and exempt purposes of hospital will continue to be the same as prior to the creation of the partnership hospital will provide health care to the community through the operation of its hospital facility in conformity with the community benefit requirements of revrul_69_545 supra as provided in revrul_98_15 supra the activities of a partnership are considered to be the activities of an exempt_organization that owns a partnership_interest when evaluating whether the nonprofit organization is operated exclusively for exempt purposes within the meaning of sec_501 of the code a sec_501 organization may form and participate in a partnership and meet the operational_test of sec_1_501_c_3_-1 of the regulations if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt purposes and only incidentally for the benefit of any for-profit partners based on revrul_98_15 supra whether a sec_501 organization whose principal activity is the participation in a partnership that is engaged in health care activities satisfies the community benefit standard depends on all the facts and circumstances company a wholly-owned disregarded_entity of hospital will bé the general_partner of the partnership as general_partner company will have effective_control over major decisions under the partnership_agreement the partnership_agreement will specifically provide that the duty_of the partnership is to operate the partnership in a manner that furthers charitable purposes by promoting the health of a broad cross section of the community and that this duty overrides any duty to operate the partnership for the financial benefit of its members company’s control of major decisions ensures that the center will be operated in a charitable manner in order to promote health for a broad cross section of the community regardless of ability to pay including medicare medicaid and indigent patients the center will utilize the charity care policy of hospital and make it known to patients company’s board_of managers will be representative of the community the center will have an open medical staff contributions to the partnership and allocations of profits losses and distributions from it will be in proportion to the interests of the partners the manager will have a duty under the management agreement to operate the center for charitable purposes with charitable purposes taking precedence over any profit_motive although the management fee is based on a percentage a ceiling_amount will be stated to reflect and not exceed fair_market_value accordingly the facts and circumstances establish that hospital's participation in the partnership will further its exempt purposes hospital’s participation in and operation of the center will promote health for the community in a manner that satisfies the requirements of revrul_69_545 supra in addition the structure of the partnership and operation of the center will allow hospital to act exclusively in furtherance of charitable purposes with no undue private benefit to the physician partners to determine whether an exempt organization's distributive_share of ordinary_income from a partnership is treated as unrelated_business_taxable_income it is necessary to look through the partnership to determine whether the partnership's trade_or_business is substantially related to the exempt organization’s exempt purposes under sec_501 of the code sec_512 to be substantially related the partnership’s trade_or_business must further the organization’s exempt_purpose the charitable purposes of hospital will be furthered by the participation of company hospital’s wholly-owned disregarded_entity in the partnership company's participation in the partnership enables hospital to provide expanded and improved health care services to the community the purposes of partnership specifically include enhancing the quality of health care and promoting the general health and well being of the community these purposes override any duty to the members to maximize profits accordingly such participation will not constitute an unrelated_trade_or_business to hospital within the meaning of sec_513 of the code consequently pursuant to sec_512 of the code any distributive_share of partnership's profits to hospital through company will not be considered unrelated_business_taxable_income the partnership will lease the space for the center from the hospital on a fixed per square footage amount and not on the basis of profits of the center accordingly the rent received by the hospital from the partnership for the center will be excluded from unrelated_business_taxable_income pursuant to sec_512 of the code conclusions accordingly we rule as follows the proposed transactions described will not adversely affect the status of the hospital and the hospital will continue to qualify as an organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the income received from the distributive_share of the partnership's profits will not result in unrelated_business_taxable_income as defined in sec_512 of the code taxable to the hospital under sec_511 rents received from the partnership will not result in unrelated_business_taxable_income as defined in sec_512 of the code taxable to the hospital under sec_511 this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter because this letter could help resolve future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely s michael seto manager exempt_organizations technical group
